ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 16-277, concluding that NANCY I. OXFELD of NEWARK, who was admitted to the bar of this State in 1977, should be suspended from the practice of law for a period of six months for violating RPC 1.3 (lack of diligence), and RPC 1.4(b)(failure to keep a client reasonably informed about the status of a matter);
And the Court having determined from its review of the matter that a three-month term of suspension is the appropriate quantum of discipline for respondent’s unethical conduct;
And good cause appearing;
It is ORDERED that NANCY I. OXFELD is suspended from the practice of law for a period of three months, effective November 3, 2017, and until the further Order of the Court; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule 1:20—20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule 1:20—20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(d); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
*6ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.